Citation Nr: 1622124	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned during a Board hearing held in March 2016.  A copy of the hearing transcript (Transcript) is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial, compensable evaluation for hearing loss, as well as an initial evaluation in excess of 10 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260 for the entire initial rating period on appeal.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, Diagnostic Code 6260 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a July 2013 VA examination discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide this claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

In this case, the Veteran contends that the initial disability rating for his bilateral tinnitus should be evaluated in excess of 10 percent, although 10 percent is the maximum schedular rating for tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation. 

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran testified that his only symptom was ringing in the ears, and he did not identify any other manifestation.  See Transcript, p. 7.  Further, no other tinnitus symptoms were identified during the July 2013 VA examination.  The Veteran noted a bilateral ringing that "comes and goes once in a while."  As such, the symptoms of his tinnitus have been accurately reflected by the schedular criteria.  Thus, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

With regard to the remaining issues on appeal, further development is warranted.

During the Veteran's Board hearing, he testified that his hearing loss, as well as his PTSD symptoms, had each worsened since his most recent VA examinations.  See Transcript, pp. 6, 7.  As such, the Board finds that the Veteran should be afforded additional VA examinations to determine the current severity of each claimed disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected hearing loss.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  

3.  Thereafter, the AOJ should readjudicate the increased rating claims.  If any claim on appeal remains denied, the Veteran and his representative, if applicable,\ must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


